                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

RICHARD LESLIE WOOTON II,                      )
                                               )
                      Petitioner,              )
                                               )
v.                                             )   Case No. CIV-19-693-D
                                               )
JIMMY MARTIN, 1                                )
                                               )
                      Respondent.              )


                                         ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Bernard M. Jones pursuant to 28 U.S.C. § 636(b)(1)(B)

and (C). Upon initial screening of the Complaint, Judge Jones finds that the action should

proceed as one seeking habeas corpus relief under 28 U.S.C. § 2241. Accordingly, Judge

Jones recommends the denial of Petitioner’s application for leave to proceed in forma

pauperis (IFP) and dismissal of the action if Petitioner fails to pay the $5.00 filing fee for

a habeas action. Within the time period for filing an objection, Petitioner has filed a

supplement [Doc. No. 6] that signals his acceptance of “the change from a civil rights

complaint to a habeas corpus action,” and he has paid the filing fee [Doc. No. 7]. Thus,

the Court finds that Petitioner has waived further review of Judge Jones’ findings and that

the IFP motion is moot.



       1
         The magistrate judge has substituted the warden at Petitioner’s place of confinement as
the proper respondent, consistent with the findings stated in the Report and Recommendation.
For reasons stated in this Order, the Court adopts this substitution.
       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED in its entirety, and Petitioner’s IFP Motion [Doc. No. 2] is DENIED.

       IT IS FURTHER ORDERED that the case is re-referred to Judge Jones for further

proceedings consistent with the initial case referral [Doc. No. 4].

       IT IS SO ORDERED this 23rd day of August, 2019.




                                              2
